Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a plant propagator system, classified in A01G31/06.
II. Claims 11-16, drawn to a cloud-based networked system of plant growing devices, classified in G05B19/4166.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related plant growing systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and do not overlap in scope: Invention I at least requires a rack unit and a plurality of plant propagators not required by Invention II; Invention II at least requires a network, mobile device, and a registration and control component, not required by Invention I.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; and 
The inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
An exemplary search for Group I above would be: A01G31/06.cpc. and (atomiz$5 fog mist$3) same (hydroponic water$3 irrigat$3) and (light$3 illuminat$3).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species. 
Species A: the plant growing “system 1 comprises a receptacle 10, a tray 30 disposed on the receptacle 10, and a water reservoir 80 in communication with the receptacle 10,” as illustrated in Figs. 1-6 and in the description starting in [0061];
Species B: “a tray 30 having a plurality of support members 31 extending across a face or region of the tray 30,” as illustrated in Fig. 7 and in the discussion starting in [0073];
Species C: “a growing system 1 having an indication panel 100... The indication panel 100 can include multiple indicators, screens, lights, display elements, or the like,” as illustrated in Figs. 8-13 and in the discussion starting in [0075];
Species D: “a commercial plant propagator” as illustrated in Figs. 14-15 and in the discussion starting in [0098];
Species E: “a fog production chamber, with a fog handling or transfer system. The fog production chamber includes a solenoid for controlling water flow within one or more supply lines,” as illustrated in Figs. 16-17 and in the discussion starting in [0107];
Species F: “The growing system may include one or more growing tubes that can be stacked or otherwise engaged with each other to readily increase available growing area. A top or uppermost tube can include one or more ceramic condensing discs to condense fog to liquid water and/or to limit ventilation of excess humidity from within the system,” as illustrated in Fig. 18 and in the discussion starting in [0113];
Species G: “plant growing system 1 comprising a communal water reservoir 400 which supplies water to a plurality of growing units 410, 412, and 414,” as illustrated in Fig. 19 and in the discussion starting in [0116];
Species H: “decorative outer container 500 that houses a water reservoir 80 and fog production provisions 60, 300,” as illustrated in Figs. 20-21 and in the discussion starting in [0118];
Species I: “a rectangular container 550, an internal water reservoir 80, an external water reservoir 560, and/or provisions 555 to receive water from the external reservoir 560 or other water supply,” as illustrated in Fig. 22, and in the discussion in [0118].
The species are independent or distinct because the disclosure and drawings describe them as distinct, as noted in the outline above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
An example of a search for Species B, for instance, would be: (A01G9/$.cpc. A47G7/$.cpc.) and (lattice mesh) same (support$3 lean$3) near5 (stem flower)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made for the above restriction requirement, due to the outlined complexity, MPEP § 812.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643